Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2014

                                   No. 04-14-00767-CV

                         IN THE INT OF DMB, JR AND ILB,

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02050
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on December 31, 2014.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court